853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vito Earl MANGO, Defendant-Appellant.
Nos. 87-3267, 87-3536.
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1988.

Before KEITH, KENNEDY and DAVID A. NELSON, Circuit Judges.
PER CURIAM:


1
Defendant-appellant, Vito Earl Mango, appeals from his jury conviction for conspiracy to sell counterfeit notes and the sale and passing of such notes in violation of 18 U.S.C. Sections 371, 472 and 473.  After careful consideration of the briefs, record and oral argument, we AFFIRM based on Judge Joseph Kinneary's opinion.